DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 2/8/2021. Claims 6-8, 12, 17, 20-23 and 25 are cancelled. Claims 1, 11, 15, 16 and 18 are amended.  Claims 1-5, 9-11, 13-16, 18, 19, 21, 24, 26 and 27 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 18, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly-Salins FR2984028A1
Regarding claim 1, Bailly-Salins teaches a spark gap device (210), comprising: a first electrode (cathode 216) having a first surface (the surface receiving beam 218); a second electrode (anode 215) having a second surface (the surface facing the first surface) offset from and facing the first surface (see Fig. 5); a sealed envelope (the chamber defined by plate 213, plate 214, containment tube wall 212, concentration lens 219) in which the first electrode and the second electrode are disposed (see Fig. 5): and 
Regarding claim 9, Bailly-Salins as discussed above also teaches wherein the first electrode comprises a cathode and the second electrode comprises an anode.
Regarding claim 10, Bailly-Salins further teaches wherein the spark gap device does not include a radioactive component (there is no disclosure of radioactive materials and the chamber contains dry air “Under the reference 212A is shown a pressurized air inlet for the introduction of pressurized dry air, into the chamber 211A and in all the interstices between the parts filling the volume defined by the wall 212 and the plates 213 and 214, passing through the joint spaces between these various parts. The chamber 211A serves to hold the electrodes in position relative to one another, as well as to contain the plasma that will be formed during operation of the spark gap”).
Regarding claim18, per the rejection of claim 1 supra, Bailly-Salins teaches the structural limitations of claims 18.The recited method steps of claims 18 are the result of the normal operation of the spark gap device taught by Bailly-Salins supra.
As such, the apparatus taught by Bailly-Salins  anticipates the method steps recited in claims 18 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Regarding claim 24, Bailly-Salins further teaches wherein generating free electrons at the surface of the first electrode using the discharge probe as the light source comprises directing light from a position (the position of 250 shown in Fig. 5) 
Regarding claim 26, Bailly-Salins further teaches directing light (218, see Fig. 5), via the light source of the discharge probe, from an area external to (see Fig. 5, the area having 250) a light-transmissive sealed envelope (the sealed envelope is light transmissive via concentration lens 219) in which the first electrode and the second electrode are disposed (see Fig. 5), through the sealed envelope (see Fig. 5), and toward the surface of the first electrode (see Fig. 5) such that the free electrons are generated at, and incident on, the surface of the first electrode (see Abstract supra).
Regarding claim 27, Gunderson further teaches wherein the sealed envelope comprises a light-transmissive material (concentration lens 219)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Bailly-Salins.
Regarding claim 11, Girard Fig. 3 teaches an ignition device, comprising: one or more igniters (24) configured to ignite a fuel stream or vapor during operation (per [0023] For this purpose, the object of the invention is a high-energy ignition generator notably for a gas turbine, of the type including a source of electric energy connected to means for generating sparks between the electrodes of an ignition spark plug…, such an igniter would be capable of igniting a fuel stream or vapor during operation with the gas turbine); and one or more exciter components (25), each connected to a respective igniter (see Fig. 3), wherein each exciter component comprises a spark gap ([0044] The first means forming a capacitor 22 are also connected to an ignition spark plug designated by the general reference 24, through a gas spark gap designated by the general reference 25 and through the secondary of the voltage step-up transformer designated by reference 31).
Girard as discussed above does not teach the spark gap having a discharge probe, the discharge probe having a light source and being configured to generate free electrons in response to operation of the spark gap; a sealed envelope, wherein the light source is positioned external to the sealed envelope; a first electrode positioned within the sealed envelope having a first surface, a second electrode positioned within 
Bailly-Salins teaches a spark gap (210) having a discharge probe (250) the discharge probe having a light source (the exited atoms in the discharge probe) and being configured to generate free electrons in response to operation of the spark gap (see Abstract "A high-voltage, laser-initiated spark gap includes an anode 115 and a gap-separated cathode 116 in a pressurized gas chamber 111, a lens 119 for intercepting a laser beam 118 in an axial direction of the anode and concentrate it through the anode towards the cathode; this spark gap is characterized in that the lens 119 is designed so as to focus the beam beyond the surface of the cathode defining said gap and in that the cathode 116 is at least part of its surface formed of a porous refractory material in which are scattered photoemissive materials capable of emitting electrons under the effect of the beam." Also "This spark gap 210 is in accordance with the general diagram of FIG. 3"); a sealed envelope (the chamber defined by plate 213, plate 214, containment tube wall 212, concentration lens 219), wherein the light source is positioned external to the sealed envelope (see Fig 5); a first electrode (cathode 216)  positioned within the sealed envelope (see Fig. 5) having a first surface (the surface receiving beam 218); a second electrode (anode 215), positioned within the sealed envelope (see Fig. 5) having a second surface (the surface facing the first surface) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Girard with Bailly-Salins so as to replace the spark gap of Girard with the spark gap configuration and system of Bailly-Salins to attain the advantages a spark gap having reduced a rising edge, simple geometry, and reduced cathode erosion, which can also operate over a wide range of currents and voltages (Col. 2 ll. 10-15 “In addition to the increase in the transmission efficiency and the reduction of the rising edges, the spark gap according to the invention 
Regarding claim 13, Girard in view of Bailly-Salins teaches the invention as discussed above.
Girard in view of Bailly-Salins as discussed above also teaches wherein the first electrode is a cathode and the second electrode is an anode.

Claims 2-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly-Salins in view of Fantz.
Regarding claims 2-5, Bailly-Salins teaches the invention as discussed above.
Bailly-Salins further teaches a power source configured to supply a voltage to the first electrode (see Fig. 5 “The anode 215 is, outside the chamber 211A, connected to six coaxial cables 215A (here they have an impedance of 500, a length of 3 m and are charged at + 50kV); it is understood that it is in these cables is stored energy to be discharged when triggering the spark gap”).
Bailly-Salins as discussed above does not teach “wherein the discharge probe comprises a third electrode and a fourth electrode sealed in a tube filled with an inert gas” or “wherein third electrode, the fourth electrode, or both comprise a wire electrode 
Fantz teaches a discharge probe (100) comprising a third electrode (103) and a fourth electrode (104) sealed (see Fig. 1A) in a tube filled (101) with nitrogen (an inert gas) ([0033] In accordance with an embodiment, the gas discharge medium 102 may contain 100% nitrogen. In other words, the gas discharge medium 102 may consist of nitrogen) at a pressure of .1 to 40 Torr ([0032] The discharge lamp 100 further includes a gas discharge medium 102 including nitrogen that is contained in the discharge vessel 101 at low pressure. In accordance with an embodiment, the gas discharge medium 102 may have a pressure of less than or equal to approximately 150 torr (200 mbar), for example in the range from approximately 0.1 torr to approximately 40 torr in accordance with an embodiment, e.g. approximately 1 torr in accordance with an embodiment), wherein third electrode, the fourth electrode, or both comprise a wire ([0041] In accordance with an embodiment, at least one of the first and second electrodes 103, 104 may be configured as or may include a spiral-wound filament, in other words a wire that is wound up as a spiral, as shown in FIG. 1A. However, in accordance with other embodiments, the electrodes may have a different shape) and wherein the discharge probe comprises a power source (201) configured to supply a voltage (the voltage difference associated with the supply of AC power to the third and fourth electrode) to the third electrode ([0081] In accordance with some embodiments the power supply 201 may be configured such that the discharge lamp 100 may be operated with alternating current having a frequency on the order of several 10 kHz, for example about 20 kHz in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins with Fantz’s teachings on low pressure Nitrogen discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too warm or too cold the luminous efficacy decreases, that is, the lamp has a strong temperature dependence … [0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above).
Bailly-Salins in view of Fantz as discussed above does not teach wherein the pressure is 5 Torr.
Bailly-Salins in view of Fantz as discussed above teaches a range of pressures overlapping with 5 Torr.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins in view of Fantz with 
Regarding claim 19, per the rejection of claims 2-5 supra, Bailly-Salins in view of Fantz teaches the added structural limitations of claims 19.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailly-Salins with Fantz’s teachings on low pressure Nitrogen discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too warm or too cold the luminous efficacy decreases, that is, the lamp has a strong temperature dependence … [0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above).
The recited limitation of claim 19 “wherein the free electrons are not generated by a radioactive isotope” is the result of the free electron’s being generated by the operation of a nitrogen discharge lamp (which has no radioactive isotopes).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Girard in view of Bailly-Salins and Fantz
Regarding claims 14-16, Girard in view of Bailly-Salins teaches the invention as discussed above.
Per the rejection of claims 2-5 supra, Fantz teaches the limitations of claims 14-16.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Girard in view of Bailly-Salins with Fantz’s teachings on low pressure Nitrogen discharge probes to provide the advantages of a high power density discharge lamp that has a low temperature sensitivity and that is environmentally friendly ([0003] Disadvantages of low-pressure discharge lamps based on Hg include the following: (1) Hg is toxic and shall be prohibited in the long term for reasons of environmental protection, (2) an optimal Hg vapor pressure exists for light generation: if the lamp is too warm or too cold the luminous efficacy decreases, that is, the lamp has a strong temperature dependence … [0006] It is an object of the invention to provide a low-pressure discharge lamp and a method of generating light that overcome at least some of the disadvantages of the conventional lamps outlined above).


Response to arguments
Applicant’s arguments have been considered and addressed by a new interpretation of Bailly-Salins supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741